LEHAN, Judge.
This is a suit brought by the City of Fort Myers, Florida Neighborhood Redevelopment Agency, hereinafter called “the Agency,” for foreclosure of a mortgage having a $4,000 principal balance and for the imposition of an equitable lien in an amount equal to the difference between the principal balance of the foregoing mortgage and the total amount of financing provided by the agency for repairs to the home of appellee.
The agency appeals from a final judgment cancelling the mortgage, imposing an equitable lien on the home in the amount of $5,000 to be paid upon appellee’s death or appellee’s transfer of the property, and calling for interest on the equitable lien at the rate of three percent per annum. The Agency also contends on appeal that the trial court erred in failing to award prejudgment interest. The Agency offered to defer payments of amounts owed until ap-pellee’s death or her transfer of the property. We reverse in part and remand for further proceedings.
We reverse the cancellation of the mortgage, no basis in our view having been shown therefor and no findings in support thereof being recited in the final judgment.
As to the imposition of the equitable lien in the amount of $5,000, no basis appears for the establishment of such a lien in an amount more than the amount of the mortgage but less than the evidence may indicate was the value of the work done on the home. The final judgment contains no findings by the trial court in that regard. Nor is it clear what basis there was for the award of interest at the rate of three percent per annum on the amount found due after cancellation of the mortgage, three percent being the rate called for under the mortgage, or for the lack of an award of any prejudgment interest. See Argonaut Insurance Co. v. May Plumbing Co., 474 So.2d 212 (Fla.1985).
Having reversed part of the final judgment, we conclude that justice requires that we entirely reverse and remand for the trial court to consider the imposition of an equitable lien representing the amount shown by the evidence to be due and owing from repairs over and above the amount due under the foregoing mortgage and for any other appropriate relief.
Reversed and remanded for proceedings consistent herewith.
DANAHY, C.J., and BOARDMAN, EDWARD F., (Ret.) J., concur.